1    JOHN COX, CASB No. 197687
     John.Cox@JCoxLawFirm.com
2    ALEXANDER J. BUKAC, CASB No. 305491
     Alex.Bukac@JCoxLawFirm.com
3    LAW OFFICES OF JOHN COX, P.C.
     3030 Holyrood Drive
4    Oakland, California 94611
     Telephone:    (415) 939-6303
5
     MIKAL C. WATTS (admitted pro hac vice)
6    mcwatts@wattsguerra.com
     FRANCISCO GUERRA IV (admitted pro hac vice)
7    fguerra@wattsguerra.com
     MARK A. FASSOLD (admitted pro hac vice)
8    mfassold@wattsguerra.com
     WATTS GUERRA, L.L.P.
9    Four Dominion Drive
     Bldg. 3, Suite 100
10   San Antonio, Texas 78257
     Telephone:      (210) 527-0500
11   Facsimile:      (210) 527-0501

12   Attorneys for Plaintiff
     VALERO REFINING COMPANY -- CALIFORNIA
13

14

15

16                             UNITED STATES DISTRICT COURT

17                            EASTERN DISTRICT OF CALIFORNIA

18
     VALERO REFINING COMPANY --                     )   Case No. 2:17−CV−01350−TLN−EFB
19   CALIFORNIA, a Delaware corporation,            )
                                                    )   ORDER GRANTING PLAINTIFF
20                                     Plaintiff,   )   VALERO REFINING COMPANY—
                                                    )   CALIFORNIA’S REQUEST TO SEAL
21               vs.                                )   DOCUMENTS
                                                    )
22   PACIFIC GAS AND ELECTRIC COMPANY, a            )
     California corporation,                        )
23                                                  )
                                     Defendant.     )
24                                                  )

25

26
27

28

                                              -1-
     ORDER GRANTING VALERO’S REQUEST TO SEAL DOCUMENTS – Case No. 2:17−CV−01350−TLN−EFB
1           Having reviewed Plaintiff Valero Refining Company—California’s Notice of Request to Seal

2    Documents (ECF No. 48) and the associated Request and documents, and good cause appearing

3    therefor, the Court hereby GRANTS Valero’s request to seal.

4           The Clerk of the Court is directed to file the two-page document attached as Exhibit A to

5    Plaintiff’s Request under seal.

6           This document shall remain under seal for the duration of this litigation.

7           IT IS SO ORDERED.

8

9    Dated: February 4, 2019
10

11

12                                     Troy L. Nunley
13                                     United States District Judge

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                              -2-
     ORDER GRANTING VALERO’S REQUEST TO SEAL DOCUMENTS – Case No. 2:17−CV−01350−TLN−EFB
